— In a pre-equitable distribution matrimonial action, the plaintiff wife appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Suffolk County (McCarthy, J.), dated February 3, 1982, as, after a nonjury trial, dismissed her cause of action for a divorce based on cruel and inhuman treatment, awarded her only $45 per week maintenance and $45 per week child support, and denied her request for exclusive possession of the marital premises and her application for counsel fees. By order dated April 18, 1983, this court remitted the matter to the Supreme Court, Suffolk County, for further findings of fact pursuant to CPLR 4213 (subd [b]) (Johnson v Johnson, 93 AD2d 855). The Supreme Court has now complied.
Judgment modified, on the facts, by increasing the plaintiff’s maintenance from $45 a week to $75 a week. As so modified, judgment affirmed, insofar as appealed from, without costs or disbursements.
In light of the length of the marriage and the parties’ respective financial circumstances, the award to plaintiff of $45 per week for her own maintenance is inadequate to the extent indicated. Mollen, P. J., Titone, Mangano and Lawrence, JJ., concur.